Citation Nr: 9925185	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  96-03 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for duodenal 
ulcer, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from January 1943 to 
March 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February and April 1995 rating 
decisions issued by the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).  The Board 
remanded this case in January 1998, and following completion 
of the requested development, the case was returned to the 
Board for further appellate review of the issues listed on 
the title page.

The appellant and his wife testified before the undersigned 
Member of the Board at a personal hearing held on August 14, 
1997.  The transcript of that hearing is of record.


FINDINGS OF FACT

1.  The appellant served on active duty from January 1943 to 
March 1946.

2.  Service medical records, including the appellant's 
discharge physical examination of March 1946, do not contain 
any complaints, clinical findings or diagnoses for the 
claimed hearing loss and tinnitus disabilities.  In addition, 
he had no related complaints or abnormal clinical findings 
when his hearing acuity was examined by VA on a general 
medical examination in 1950.

3.  Multiple VA and private medical examinations conducted 
over the years after service, specifically, between 1949 and 
1994, were limited to evaluation of the appellant's ulcer 
disorder, but he never reported any complaints of hearing 
loss or tinnitus.

4.  The evidence of record reflects initial treatment and 
diagnoses of bilateral hearing loss and tinnitus many years 
after service, specifically, in March 1995 when a VA 
audiological examination revealed hearing loss in both ears 
and diagnosed the appellant with tinnitus based on his 
reported complaints.

5.  The appellant has presented no competent medical evidence 
showing the presence of bilateral hearing loss or tinnitus 
during his period of active military service or within one 
year following his discharge therefrom, or showing a nexus 
between treatment and diagnosis of these conditions provided 
in the post service period and any incident or event of his 
military service.

6.  The appellant's duodenal ulcer disorder is currently 
manifested by complaints of episodes of epigastric pain 3 to 
4 times per year, relieved with over-the-counter antacid 
medications and a bland diet.  However, his ulcer disability 
is not shown to be consistent with either moderately severe 
or severe impairment as contemplated by the schedular 
criteria.

7.  The evidence in this case does not reflect that the 
appellant's ulcer disability is exceptional or unusual so as 
to render impractical application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The requirements for the assignment of an increased 
rating for appellant's service-connected duodenal ulcer 
disability to 20 percent, but not in excess thereof pursuant 
to the schedular criteria are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, Diagnostic Code 7305 
(1998).

2.  Application of extraschedular provisions for the 
appellant's duodenal ulcer disability is not warranted in 
this case.  38 C.F.R. § 3.321(b) (1998).

3.  The claims of entitlement to service connection for 
bilateral hearing loss and tinnitus are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Duodenal Ulcer

The appellant's increased rating claim is well grounded based 
on his complaints and medical records on file.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
section 1155 of 38 U.S.C.).  This would result in pyramiding, 
which is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

According to the Rating Schedule, symptoms of duodenal ulcer 
recurring once or twice yearly are considered mild and are 
rated 10 percent disabling; a moderate disability, manifested 
by recurring episodes of severe symptoms two or three times 
per year averaging 10 ten days in duration, or with 
continuous moderate manifestations, is rated 20 percent 
disabling; a moderately severe disability, manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times per year, is rated 40 percent disabling.  38 C.F.R. 
Part 4, Diagnostic Code 7305 (1998).

After having reviewed all of the relevant medical evidence, 
the Board concludes that the evidence supports granting 
increased compensation for the appellant's ulcer disability 
from the currently assigned 10 percent rating level to 20 
percent under Diagnostic Code 7305.  The evidence of record, 
including the recent examination conducted by Dr. Jones in 
February 1998 as well as VA outpatient treatment reports 
dated in 1994-97 and the report of a VA compensation 
examination conducted in January 1995, does not reflect that 
the appellant has ulcer symptoms involving anemia, weight 
loss or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  In 
his statements on appeal and hearing testimony of August 
1997, the appellant does not dispute these facts.  However, 
the evidence does show that he requires over-the-counter 
antacid medications for episodes of indigestion and stomach 
pain recurring 3 to 4 times per year, and that as recently as 
January 1995, one of his episodes involved vomiting and 
hematemesis, although a March 1995 VA outpatient treatment 
report noted that his hematemesis had abated.  Prior to 1995, 
he was medically evaluated in the 1991 time period, and the 
records for same indicated that he was not anemic and that 
his weight remained stable for the past year at 168 pounds.  
He has never had surgery for his ulcer or has he required 
inpatient hospitalization for the disability.  The 1991 VA 
examination indicated that he retired in 1989.  Additional 
records indicated that his ulcer symptoms were noted to be 
controlled for the most part with a bland diet and antacids 
when needed.

With application of the schedular criteria, the above-cited 
findings are found by the Board to be consistent with a 20 
percent rating under code 7305.  Although he does not have 
anemia or weight loss, he apparently suffers from 3 to 4 
bouts of incapacitating episodes per year that require him to 
take antacids everyday until his symptoms disappear.  He has 
testified on appeal that his episodes can last from several 
days to a week at a time, and finding nothing in the record 
to suggest otherwise, the Board finds his testimony credible.  
In addition, his wife's testimony supports his contentions to 
this extent, which in the opinion of the Board further 
enhances the credible nature of his testimony.  The fact that 
he required outpatient care for one of these episodes in 1995 
also provides further clinical support to his claim that his 
ulcer disability has increased in severity.

A higher rating (40 percent) would require medical evidence 
showing a "moderately severe" disability manifested by 
impairment of health with anemia and weight loss, or 
recurrent episodes averaging 10 days or more at least four or 
more times per year.  In this case, looking at the history of 
the appellant's ulcer disorder since service, it is not shown 
that he has had a consistent pattern of such symptoms; 
specifically, there is no evidence of sustained weight loss 
and it does not appear that symptoms of anemia have plagued 
him.  On the contrary, his condition has essentially 
stabilized since the 1970s with no evidence recently of 
active ulcer disease.  His complaints of abdominal-epigastric 
discomfort have, on the other hand, been consistently 
reported by him and hence, the 20 percent rating is deemed 
appropriate as being more closely representative of his 
current level of disability.  38 C.F.R. § 4.7 (1998).

The highest rating (60 percent) under code 7305 is not 
warranted as his condition; such a rating is not in order 
because the medical evidence does not show a "severe" 
disability manifested by all the other criteria for the 60 
percent rating - pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss.

It is noted that the RO declined referral of this claim for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) 
(1998) when it last adjudicated the claim by supplemental 
statement of the case in July 1998.  In Floyd v. Brown, 
9 Vet. App. 88 (1996), the U. S. Court of Appeals for 
Veterans Claims (the Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the appellant, as 
the question of an extraschedular rating is a component of an 
increased rating claim and the appellant had full opportunity 
to present the claim before the RO.  Bagwell, 9 Vet. App. at 
339.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation in this case is not inadequate.  As 
fully detailed above, the medical evidence does not reflect 
that the appellant's disability is more severe than the 
current 20 percent schedular level and hence, it does not 
appear that the appellant has an "exceptional or unusual" 
disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required any inpatient hospitalization in the 
recent past for his ulcer disease.  With respect to 
employment, it is noted that the appellant is currently 
unemployed and has been so for some time; he apparently 
retired in 1989.  It is unclear whether he is actually 
looking for full-time employment at this time.  In view of 
these findings, the Board finds that the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to his service-connected ulcer disease 
disability.

The schedular rating assigned in this case (20 percent) is a 
recognition that the impairment caused by the service-
connected disability makes it difficult to obtain and keep 
employment.  See 38 C.F.R. § 4.1 (1998).  Thus, an inability 
to acquire and maintain employment of one's choosing, 
assuming that the claimant is even looking for work which 
does not appear to be the case here, will not by itself 
support a finding that the schedular rating is inadequate and 
that the claim is an exceptional or unusual one.

Accordingly, in the absence of any evidence which actually 
shows that his disability is exceptional or unusual such that 
the regular schedular criteria are inadequate to rate it, an 
extraschedular rating on the basis of employment handicap is 
not in order.

II.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the Court concluded in Savage that 
chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period."  
Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

The appellant filed his original claim seeking VA disability 
compensation benefits for hearing loss and tinnitus nearly 
fifty years after service, in March 1995.  Service medical 
records, including his discharge physical examination of 
March 1946, do not contain any complaints, clinical findings 
or diagnoses for the claimed hearing loss and tinnitus 
disabilities.  His discharge examination of March 1946 
included tests for hearing the second hand tick of a watch 
(40/40 in each ear), a coin click (20/20 in each ear), 
whispered voice (15/15 words heard correctly in each ear), 
and spoken voice (15/15 words heard correctly in each ear).  
In addition, he had no related complaints or abnormal 
clinical findings when VA examined his hearing acuity on a 
general medical examination in 1950.  He was tested at that 
time for ordinary conversation hearing and he could hear the 
words spoken at 20 feet in each ear, the greatest distance 
tested (1, 2, 5, 10, 15, and 20 feet increments).  Moreover, 
multiple VA and private medical examinations conducted over 
the years after service, specifically, between 1949 and 1994, 
were limited to evaluation of his ulcer disorder, but he 
never reported any complaints of hearing loss or tinnitus at 
the time of those examinations.

The evidence of record reflects initial treatment and 
diagnoses of bilateral hearing loss and tinnitus many years 
after service, specifically, in March 1995 when a VA 
audiological examination revealed hearing loss in both ears 
and diagnosed him with tinnitus based on his reported 
complaints.  These records contain no medical findings, 
diagnosis, or opinions regarding the etiology of his hearing 
loss and tinnitus, and specifically, there is nothing in 
these records which relates these conditions to his military 
service in World War II.

When these findings are read together with the balance of the 
evidence, which as stated above does not document complaints, 
treatment, or diagnosis of hearing loss or tinnitus until 
1995, the Board finds that competent medical evidence 
establishing a nexus, or link, between conditions treated or 
diagnosed after service and those noted in service has not 
been shown as is required to support a well-grounded claim 
for service connection.  Whether certain symptoms or clinical 
findings can be said with any degree of medical certainty to 
be early manifestations of a disability first diagnosed after 
service is a medical question requiring medical evidence for 
its resolution.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In this case, there is no competent medical evidence linking 
the appellant's hearing loss/tinnitus complaints noted 
decades after service to any disease or injury in service.  
With respect to the appellant's contentions, the Board does 
not dispute his claim that he participated in activities 
related to his duties as a submarine repairman that most 
probably involved exposure to loud noises; however, the fact 
that he may have engaged in these activities is not 
sufficient to well ground the claim.  As alluded to above, 
the medical evidence of record does not competently link his 
hearing loss/tinnitus to any event or incident of his World 
War II-era military service.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for bilateral hearing loss and 
tinnitus plausible.  Caluza, 7 Vet. App. at 498.  Medical 
records dated in the 1990s reflect that the appellant has 
disabilities involving hearing loss and tinnitus in both 
ears.  However, the service medical records do not 
corroborate that he was treated for these conditions during 
service.  Further, the Board notes that application of 38 
U.S.C.A. § 1154(b) (West 1991) is not germane to this case as 
a factual matter involving the incurrence of any disability 
in any combat-related events or incidents of his service in 
World War II is not in dispute.  Regarding the second element 
of a well-grounded claim, the Court has stated that showing 
either a chronic disease in service or continuity of 
symptomatology after service requires a medical opinion to 
connect a veteran's current complaints with an injury or 
disease sustained in service.  Savage, 10 Vet. App. at 497-
98.  In this case, there is neither evidence of a chronic 
disability manifested by either hearing loss or tinnitus 
shown in service, nor is there medical evidence showing 
continuity of related symptomatology after service.

Finally, there is no competent medical evidence which 
provides a nexus, as reflected by medical diagnosis or 
opinion, between the appellant's hearing loss or tinnitus 
currently diagnosed and any event or incident of his World 
War II-era military service in 1943-46.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996) (with respect to medical 
nexus for well groundedness, the claimant must supply 
objective medical evidence to support claim); cf. Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (presentation of well-
grounded claim triggers necessity to seek medical evidence to 
verify or not verify claim provided, medical evidence already 
of record supports claim on the nexus question).

The Board has considered the appellant's contentions and 
hearing testimony on appeal, as well as his wife's testimony 
to the effect that she noticed that he had problems hearing 
soon after they married in 1946, however, this evidence alone 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to the existence of a disability and a relationship 
between that disability and his service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions will not 
support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant or his wife is competent based on medical training 
and professional status to render a medical diagnosis or 
opinion.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92, Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for hearing loss and tinnitus.  Nothing in 
the record suggests the existence of evidence that might well 
ground this claim.  In this respect, the Board is satisfied 
that the obligation imposed by section 5103(a) has been 
satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA "duty" is just what it states, a duty to assist, 
not a duty to prove a claim).  It is not shown nor contended 
that additional relevant evidence exists that has not already 
been associated with the claims file.

As detailed above, all of the appellant's service medical 
records which are available have been associated with the 
claims file and it is not alleged or inferred by the balance 
of the evidence that additional post service medical records 
relating to hearing loss/tinnitus are available but which 
have not been obtained and associated with the file.

Accordingly, the Board must deny the appellant's claim of 
service connection for bilateral hearing loss and tinnitus as 
not well grounded.  See Edenfield v. Brown, 8 Vet. App. 384 
(1996) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

The Board acknowledges that it has decided the present appeal 
as to these issue on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza v. Brown, 7 Vet. App. 
498 (1995).  The result is the same.


ORDER

An increased rating to 20 percent, but no higher, for the 
appellant's duodenal ulcer disability is granted, subject to 
the laws and regulations controlling the payment of 
compensation benefits.

Entitlement to service connection for bilateral hearing loss 
and tinnitus are denied, as the claims are not well grounded.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

